Citation Nr: 1723616	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  07-36 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of the hearing is of record.

In January 2012, July 2014, and May 2015, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for additional appellate action.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  An acquired psychiatric disorder, currently diagnosed as schizophrenia, was not present in service or until years thereafter and is not etiologically related to any incident of service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, bipolar disorder, and schizophrenia, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA has also complied with the remand orders of the Board.  In response to the Board's remands, VA verified two of the Veteran's reported in-service stressors in February 2012 and provided an adequate examination and medical opinion in January 2016.  The January 2016 VA examiner specifically noted that the Veteran's complete claims file was reviewed in conjunction with the examination; the examiner also confirmed that a paper file no longer existed for the Veteran and the claims file was entirely accessed through VA's e-file system.  Complete records from the Social Security Administration (SSA) were also requested and added to the claims file in response to the Board's remands.  

VA has also made numerous efforts to obtain the Veteran's complete VA medical records.  As discussed in further detail below, the Veteran has spent many decades travelling between various VA hospitals and domiciliaries and has sought treatment at over 30 VA facilities.  The claims file currently contains records dating from 1971 from numerous VA hospitals including  Miami, New York, Martinsburg, Leavenworth, Topeka, Syracuse, and Battle Creek.  However, the record indicates that the Veteran's complete records are not available for procurement.  In June 2010, the RO completed a formal finding of unavailability regarding some records from the Syracuse, New York and Gulfport, Biloxi VA Medical Centers (VAMCs) and notified the Veteran of their inability to obtain the records.  Similarly, in September 2012, the Veteran was notified that complete records from the Miami VAMC were not available .  Another formal finding of unavailability was completed in May 2013 regarding treatment records from the Syracuse and New Orleans VAMCs dating from 1969 to 1982.  The Veteran has reported on multiple occasions that he does not have any treatment records in his possession.  The Board therefore finds that VA has made all possible efforts to obtain the Veteran's complete treatment records and comply with the remand orders.  The case was most recently readjudicated in a July 2016 supplemental statement of the case (SSOC). Therefore, VA has complied with the remand orders of the Board. 


Service Connection Claim

The Veteran contends that service connection is warranted for an acquired psychiatric disorder as it was incurred due to stressful events that occurred during military service.  The Veteran has reported several in-service stressors to account for his psychiatric disability, to include service in a combat zone in the Republic of Vietnam, hearing of the death of a friend in Vietnam, and witnessing the death of a fellow soldier during an electrical accident in Kansas.  The Veteran also reports that his psychiatric disorder first manifested during service as a form of hypochondria, i.e. seeking medical treatment for multiple physical problems.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

First, the Board will turn to the Veteran's contentions regarding the specific diagnosis of PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (5th ed.) (2016) (DSM V)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The evidence establishes that the Veteran does not have PTSD.  Although a past medical history of PTSD was noted on a July 2015 VAMC general surgery record, this represents the only finding of PTSD in the claims file and was apparently based solely on the Veteran's self-report.  None of the Veteran's treating psychiatric providers has diagnosed PTSD; in fact, psychiatric testing and evaluation has universally shown that the Veteran does not meet the criteria for the diagnosis.  The Veteran first requested a PTSD evaluation at a VAMC in October 1989, but his placement in a Vietnam-specific treatment unit was denied.  His VA psychiatric providers also found that his symptoms were not suggestive of PTSD in May 1996, July 2007, July 2009, and May 2015.  Furthermore, VA examiners in May 2013, August 2014, and January 2016 specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiners all noted the Veteran was a disorganized and unreliable historian with a significant thought disorder who did not provide a coherent history of his illness and service experiences.  The January 2016 VA examiner also noted that while the Veteran acknowledged the in-service stressors verified by VA in February 2012 (the death of two fellow servicemen), he denied all PTSD symptoms in relation to these stressors.  

The Board has also considered the statements of the Veteran that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD.  He is competent to identify and explain the symptoms that he observes and experiences, but psychiatric disorders require more than a simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also explicitly stated that PTSD is not capable of a lay diagnosis.  Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The Board therefore finds that the Veteran is not competent to diagnose himself with PTSD.  As such, the July 2015 notation in the Veteran's VA treatment record that he has a past medical history of PTSD is of no probative value, as it was based on the Veteran's self-report of the condition.

In sum, the Veteran's mental health records do not contain any diagnoses or findings of PTSD and the January 2016 VA examiner specifically found that the Veteran did not meet the criteria for the condition.  The Board has considered the statements of the Veteran that he has PTSD, but finds that he is not competent to render a medical opinion in this instance.  Thus, the weight of the competent evidence of record establishes that the Veteran does not have PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Board will now turn to the Veteran's other claimed psychiatric disorders.  The record clearly establishes a current disability; VA and private treatment records document consistent diagnoses of schizophrenia dating from 1971, as well as occasional findings of other conditions such as bipolar disorder and an adjustment disorder.  The January 2016 VA examiner diagnosed schizophrenia and found it best represented the Veteran's presentation of symptoms.  The examiner noted the past findings of bipolar disorder and noted the Veteran had some elements of this disorder, but observed it was difficult to evaluate the Veteran given his propensity to talk in an unusual, disordered fashion-a common presentation of schizophrenia. 

The Board also finds that an in-service injury is present.  Service records are negative for any evidence of a psychiatric disorder or symptoms, but the Joint Services Records Research Center (JSRRC) was able to verify two of the Veteran's claimed in-service stressors in February 2012.  The JSRRC confirmed that two individual servicemen identified by the Veteran died while on active duty service: one while on combat duty in Vietnam in 1967 and the other in a ground accident at McConnell Air Force Base in 1964.  The Board therefore finds that an in-service injury is established.  

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, service records do not indicate such a link.  Service records are negative for any findings or treatment for an acquired psychiatric disorder.  Although the Veteran states that he was generally afraid and anxious throughout his period of service and his reports of physical problems were a manifestation of his service-related anxiety, service records do not contain any evidence of psychiatric symptoms.  The Veteran reports receiving specific mental health treatment at McConnell Air Force Base during service, but a search of records provided from this facility are negative for psychiatric treatment.  The Veteran was also psychiatrically normal at the April 1967 separation examination.  The Board further notes that the Veteran's performance evaluations during service were positive and service records do not generally support any impairment to performance aside from records related to alcohol use.  Thus, the contents of the Veteran's service records do not support his contentions regarding the incurrence of a chronic psychiatric disorder during active duty service. 
Post-service records also weigh against the claim for service connection and indicate that the Veteran's psychiatric treatment began in 1970, three years after separation from active duty.  The earliest available VA and private treatment records documenting treatment for a psychiatric condition date from November 1971 when the Veteran was hospitalized for paranoid schizophrenia.  At that time, he was admitted to the Miami VAMC with complaints of being unable to cope with activities and reported that he quit school in October 1970.  He also reported a previous hospitalization at the Gulfport VAMC in the latter half of 1970.  Other evidence in the claims file also indicates that the Veteran's psychiatric treatment first began in 1970.  Records associated with VA education benefits show that the Veteran was enrolled at a junior college in Miami until December 1969 when he reported that he withdrew due to personal problems.  A July 1970 letter from the Veteran to the VA educational office also states that he was currently at the Gulfport VAMC for "educational therapy."  This is consistent with the Veteran's reports at the Miami VAMC in November 1971 that he was previously hospitalized in Gulfport the last six months of 1970.  These statements from the Veteran represent the first reports of mental health difficulties in the claims file and date the onset of a chronic disability several years after his discharge from active duty.  

After his hospitalizations in 1970 and 1971, VA treatment records demonstrate a consistent pattern of behavior involving the Veteran's admission to numerous psychiatric facilities.  Dating from 1970, the Veteran travelled between multiple VA medical facilities seeking psychiatric treatment and domiciliary care.  This pattern was observed by several VA providers who described the Veteran as "nomadic" in September 1983 and noted that the Veteran had sought treatment at over 34 VA facilities in December 2010.  The Veteran's current psychiatric treatment takes place at the Minneapolis VAMC where he has spent the past several years.  This evidence, of continuous psychiatric treatment beginning in 1970 but not earlier, provides further evidence that the Veteran's chronic psychiatric disorder had its onset several years after separation.  It also weighs against a finding that the Veteran manifested psychosis within the year after his discharge from active duty to allow for service connection on a presumptive basis as a chronic disease under 38 C.F.R. §§  3.307 and 3.309.

There are no competent medical opinions in support of the claim.  The only adequate medical opinion of record addressing the etiology of the Veteran's acquired psychiatric disorder is the January 2016 VA examiner's opinion, and it weighs against service connection.  After reviewing the complete claims file, including the Veteran's lay statements, the examiner concluded that the Veteran had no acquired psychiatric disorder that was at least as likely as not incurred in or caused by service.  The examiner noted the Veteran's reports of nervous problems during service and "hypochondria," but found these reports were not consistent with the contents of the service records or the post-service records dating the onset of mental health treatment to the early 1970s.  The examiner further found that the Veteran's self-reports were unreliable based on the presentation of his schizophrenia.  In the Veteran's case, his presentation was marked with unusual statements demonstrating disordered thinking, problem solving deficiencies, and a limited ability to accurately form cause/effect relationships.  His responses to psychiatric testing were inconsistent and his reported history was therefore unreliable due to the severity and prevalence of his schizophrenia.  The examiner's conclusions are based on a full and accurate review of the facts in this case and are accompanied by a well-reasoned and explained rationale.  The January 2016 VA examiner is therefore entitled to significant appropriate weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed)

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychosis is a chronic disease listed in 38 C.F.R. § 3.309(a) and the Board must therefore address whether the Veteran's reports of continuous psychosis since service are a sufficient basis for an award of service connection.  To the extent the Veteran reports symptoms of psychiatric illness not associated with psychosis, the Board will determine whether these statements support service connection under 38 C.F.R. § 3.303(d).  

The Veteran contends that he experienced the onset of mental health problems during service that have continued to the present day.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In this case, the Board finds that the Veteran's reports of continuous psychiatric symptoms since service are not credible in light of the contents of the service and post-service treatment record.

As noted above, service records are negative for evidence of a psychiatric disability.  The Veteran reports that he sought treatment for physical problems during service, and these complaints were a manifestation of mental health issues.  Review of the service records shows that the Veteran sought medical treatment for various conditions, but actual diagnoses were rendered in response to his complaints including bronchitis, a pilonidal cyst, foot warts, and a corneal abrasion.  The Veteran also testified (and has reported on several occasions to VA medical providers) that he was present in Vietnam in a combat zone, witnessed  sniper and artillery fire, and experienced intense fear and anxiety as a result.  This history is not supported by service personnel records which only document foreign service in Thailand.  In February 2012, the JSRRC researched the Veteran's allegations of combat exposure, but found there was no evidence of enemy or hostile attacks or personnel killed in action at the Veteran's duty station in Thailand during the relevant period.   The Veteran's reports of in-service psychiatric problems are also at odds with the finding that he was psychiatrically normal at the April 1967 separation examination.  The Veteran's statements regarding the nature of his service and the symptoms and experiences that occurred during service are therefore not consistent with the other evidence of record. 

The post-service treatment records also contain multiple inconsistent statements and findings that reduce the credibility of the Veteran's reports.  As discussed above, contemporaneous medical and lay records show that the Veteran began psychiatric treatment in 1970 at the Gulfport VAMC.  However, on multiple occasions while receiving mental health treatment, the Veteran has reported starting treatment during active duty or at various times in the 1960s, 1970s, and 1980s.  Medical records from various VA facilities also document the Veteran's memory problems, associated with his claimed schizophrenia and history of head injuries due to motor vehicle accidents in 1968 and 1975.  In August 1976, a SSA psychiatric examiner found that the Veteran was more forgetful since an automobile accident a year prior and in February 1987, a VAMC provider noted that the Veteran's memory was not clear.  The Veteran's VA mental health providers have also identified a clear thought disorder; in July 2007, the Veteran's thought processes were described as disorganized and in July 2009 he was found to have a marked thought disorder.  Similar findings were made by VA examiners in May 2013, August 2014, and January 2016 who concluded the Veteran's self-reports were not reliable and his thoughts manifested loose associations, circumstantial speech, and were tangential.  Based on the inconsistency of the Veteran's reported history, as well as the findings of memory problems and a thought disorder, the Board finds that his reports of continuous psychiatric symptoms since service are not credible and are clearly outweighed by the competent medical evidence against the claim. 

The Board has also considered the Veteran's statements connecting his acquired psychiatric disorder to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Therefore, his statements linking his psychiatric disorder to service are outweighed by the other evidence against the claim, including the medical opinion of the January 2016 VA examiner. 

In sum, although the Board finds that a current disability and an in-service injury are present in this case, the evidence weighs against a finding of an in-service chronic disability related to that injury.  In addition, the weight of the competent evidence, including the service treatment records and January 2016 medical opinion, is against a nexus between the current acquired psychiatric disorder and the Veteran's in-service injury.  The Board has also considered the Veteran's reports of continuous symptoms since service, but finds they are not credible and are of no probative weight.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder and schizophrenia, is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


